United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-60084
                          Conference Calendar



JIMMY L. TURNER,

                                      Plaintiff-Appellant,

versus

HALEY BARBOUR, Governor of Mississippi; DONALD A. CABANA,
Superintendent; CHRISTOPHER B. EPPS, Mississippi Department of
Corrections System Commissioner; BILL STEIGER, Mississippi State
Penitentiary Hospital Unit 42; BRIAN LADNER, CMCF-7/20, Associate
Warden; ET AL,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:04-CV-380
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jimmy L. Turner, Mississippi prisoner # 57300, has filed a

motion to proceed in forma pauperis (IFP) on appeal, challenging

the district court’s certification that his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 199-202 (5th

Cir. 1997).    The district court dismissed the suit for failure to




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60084
                                -2-

exhaust, pursuant to 42 U.S.C. § 1997e, and denied permission to

proceed IFP on appeal.

     Turner has not demonstrated any nonfrivolous ground for

appeal.   He argues only that he is entitled to proceed IFP

because he is financially eligible, because he submitted the

appropriate documentation of his poverty, and because at all

times he has been in imminent danger of injury and has been

seriously physically injured.   He makes no argument regarding the

dismissal of his complaint for failure to exhaust.   Turner’s IFP

motion is denied, and the appeal is dismissed as frivolous.    See

Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).   Turner is cautioned that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.